                                                                             FILED IN THE
1                                                                        U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


2                                                                  Nov 21, 2019
                                                                        SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     KYNTREL JACKSON/Sinister                    No. 4:17-cv-05189-SMJ
5    Daevayasnaham God,
                                                 ORDER DISMISSING CASE AS
6                              Plaintiff,        MOOT
                  v.
7
     SHAWNA PATZKOWSKI,
8
                               Defendant.
9

10         Plaintiff Kyntrel Jackson/Sinister Daevayasnaham God, proceeding pro se

11   and in forma pauperis, sues Defendant Shawna Patzkowski under 42 U.S.C. § 1983,

12   seeking injunctive relief requiring her to provide him a Satanist ritual book entitled

13   Grimorium Verum, which he ordered online and had shipped to him in prison.

14   Jackson received the book from prison staff on November 13, 2019—two years

15   after filing this lawsuit. ECF No. 174-2 at 2. Before the Court, without oral

16   argument, is Patzkowski’s motion to dismiss this case as moot, ECF No. 173, and

17   Jackson’s related motion to expedite, ECF No. 176. After reviewing the briefing

18   and the file in this matter, the Court is fully informed and grants both motions.

19         Federal courts have limited subject matter jurisdiction. Kokkonen v.

20   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A federal court presumes




     ORDER DISMISSING CASE AS MOOT - 1
1    a civil action lies outside its limited subject matter jurisdiction and the burden to

2    prove otherwise ordinarily rests on the party invoking such jurisdiction. Id. The

3    opposing party can never forfeit or waive a challenge to subject matter jurisdiction.1

4    Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). The Court must dismiss a civil

5    action if at any time it determines it lacks subject matter jurisdiction. Fed. R. Civ.

6    P. 12(b)(1), (h)(3).

7          Article III, section 2, clause 1 of the U.S. Constitution limits federal courts’

8    jurisdiction to “Cases” and “Controversies.” The case-or-controversy requirement

9    ensures federal courts do not “‘decide questions that cannot affect the rights of

10   litigants in the case before them’ or give ‘opinion[s] advising what the law would be

11   upon a hypothetical state of facts.’” Chafin v. Chafin, 568 U.S. 165, 172 (2013)

12   (alteration in original) (quoting Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477

13   (1990)). The case-or-controversy requirement “subsists through all stages of federal

14   judicial proceedings.” Id. (quoting Lewis, 494 U.S. at 477). “‘[I]t is not enough that

15   a dispute was very much alive when suit was filed’; the parties must ‘continue to

16   have a personal stake’ in the ultimate disposition of the lawsuit.” Id. (alteration in

17   original) (quoting Lewis, 494 U.S. at 477–78).

18         “There is thus no case or controversy, and a suit becomes moot, ‘when the

19

20   1
       Therefore, the Court rejects Jackson’s argument that Patzkowski’s motion is
     untimely. See ECF No. 175 at 3.


     ORDER DISMISSING CASE AS MOOT - 2
1    issues presented are no longer live or the parties lack a legally cognizable interest in

2    the outcome.’” Id. (quoting Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013)). “But

3    a case ‘becomes moot only when it is impossible for a court to grant any effectual

4    relief whatever to the prevailing party.’” Id. (quoting Knox v. Serv. Employees Int’l

5    Union, Local 1000, 567 U.S. 298, 307 (2012)). “As long as the parties have a

6    concrete interest, however small, in the outcome of the litigation, the case is not

7    moot.” Id. (quoting Knox, 567 U.S. at 307–08).

8          For these reasons, “voluntary cessation” of challenged conduct “does not

9    moot a case unless ‘subsequent events ma[ke] it absolutely clear that the allegedly

10   wrongful behavior could not reasonably be expected to recur.’” Trinity Lutheran

11   Church of Columbia, Inc. v. Comer, 137 S. Ct. 2012, 2019 n.1 (2017) (alteration in

12   original) (quoting Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,

13   528 U.S. 167, 189 (2000)). A party asserting mootness due to voluntary cessation

14   has “the heavy burden of persua[ding] the court that the challenged conduct cannot

15   reasonably be expected to start up again.” Adarand Constructors, Inc. v. Slater, 528

16   U.S. 216, 222, 120 S. Ct. 722, 725, 145 L. Ed. 2d 650 (2000) (alteration in original)

17   (quoting Friends of the Earth, 528 U.S. at 189).

18         The Court “treat[s] the voluntary cessation of challenged conduct by

19   government officials ‘with more solicitude . . . than similar action by private

20   parties.’” Bd. of Trustees of Glazing Health & Welfare Tr. v. Chambers, No. 16-




     ORDER DISMISSING CASE AS MOOT - 3
1    15588, 2019 WL 5797212, at *2 (9th Cir. Nov. 7, 2019) (en banc) (omission in

2    original) (quoting Am. Cargo Transp., Inc. v. United States, 625 F.3d 1176, 1180

3    (9th Cir. 2010)). Indeed, the Court “presume[s] the government is acting in good

4    faith.” Id. (quoting Am. Cargo Transp., 625 F.3d at 1180). However, as Patzkowski

5    acknowledges, “the government still needs to show that the change is permanent.”

6    ECF No. 173 at 3 (citing McCormack v. Herzog, 788 F.3d 1017, 1025 (9th Cir.

7    2015)).

8          The “relief” section of Jackson’s amended complaint reads as follows:

9    “Plaintiff request that the sacred writings religious book he ordered be delivered to

10   him. That sacred writings religious book is Grimorium Verum.” ECF No. 15 at 13.

11   Jackson’s amended complaint sought no other relief. Id. While the Publication

12   Review Committee initially upheld Patzkowski’s decision to reject Jackson’s copy

13   of Grimoriunm Verum, it has since “overturned” the rejection and notified prison

14   staff to “issue the book” to Jackson. ECF No. 174 at 2; ECF No. 174-1 at 2. Jackson

15   received the book from prison staff on November 13, 2019. ECF No. 174-2 at 2.

16         Patzkowski argues that “[o]verturning this particular publication rejection

17   and delivering the publication to plaintiff in this case is permanent.” ECF No. 173

18   at 3. Jackson argues that “[p]roviding . . . the book does not stop [the Washington

19   State Department of Corrections] from taking the book back for the same reason.”

20   ECF No. 175 at 1. He cites his other lawsuits in which the Department has




     ORDER DISMISSING CASE AS MOOT - 4
1    voluntarily provided certain fluoride rinse and soap, only to cease providing it after

2    the cases were closed. See id. at 1–2 (citing id. at 5–6). But these anecdotes are

3    distinguishable. While the continued provision of a consumable item can be easily

4    discontinued for any reason, legitimate or not, a reusable possession is different

5    because, once it has been retained, it is more difficult to take away without

6    justification. This is especially true for religious literature, which enjoys many legal

7    protections. The Court presumes the Department will act in good faith and will not

8    take away Jackson’s copy of Grimorium Verum on the same grounds asserted in

9    this case. Therefore, the challenged conduct cannot reasonably be expected to start

10   up again, and Jackson’s religious liberty claims are moot. See Carter v. Veterans

11   Admin., 780 F.2d 1479, 1481 (9th Cir. 1986) (holding that, where the plaintiff’s

12   complaint sought only injunctive relief directing the defendant to provide the

13   documents he requested, the plaintiff’s claim became moot when the defendant

14   voluntarily mailed him copies of those documents).

15         Jackson argues that this case is not moot because he is entitled to

16   reimbursement for the costs he incurred in litigating it for the past two years.2 See

17

18   2
       Jackson’s amended complaint did not seek this relief. See ECF No. 15 at 13.
     However, besides a default judgment, “[e]very other final judgment should grant
19   the relief to which each party is entitled, even if the party has not demanded that
     relief in its pleadings.” Fed. R. Civ. P. 54(c). While there are limitations to this rule,
20   such as where “the failure to ask for particular relief substantially prejudiced the
     opposing party,” Seven Words LLC v. Network Sols., 260 F.3d 1089, 1098 (9th Cir.


     ORDER DISMISSING CASE AS MOOT - 5
1    id. at 2. He is not entirely correct. In short, while the merits of this case are moot,

2    Jackson may still seek reimbursement. Though a request for a costs award “does not

3    preserve a case which otherwise has become moot,” it “is ancillary to the underlying

4    action and survives independently under the Court’s equitable jurisdiction.” United

5    States v. Ford, 650 F.2d 1141, 1143–44 (9th Cir. 1981); accord Carter, 780 F.2d at

6    1481 (holding the plaintiff’s request for a costs award could proceed even though

7    the defendant’s belated compliance with its legal obligation rendered his claim for

8    injunctive relief moot). Thus, the Court must determine whether Jackson is entitled

9    to an award of costs.

10         A prevailing party—even one proceeding pro se and in forma pauperis—is

11   entitled to an award of costs. See Fed. R. Civ. P. 54(d)(1); 28 U.S.C. § 1915(f)(1);

12   42 U.S.C. § 1988(b); Burt v. Hennessey, 929 F.2d 457 (9th Cir. 1991). Jackson is a

13   prevailing party because, in all likelihood, he would not have received his copy of

14   Grimorium Verum if he had not filed this lawsuit; a causal link exists between the

15   voluntary cessation of the challenged conduct and the Court’s recent rulings adverse

16   to Patzkowski. See Bud Antle, Inc. v. Barbosa, 106 F.3d 406 (9th Cir. 1996)

17   (unpublished table decision) (explaining Carter, 780 F.2d 1479); see also ECF Nos.

18   169, 172. Thus, Jackson is entitled to an award of all costs he reasonably incurred

19

20   2001) (quoting Rental Dev. Corp. of Am. v. Lavery, 304 F.2d 839, 842 (9th Cir.
     1962)), such limitations do not apply here.


     ORDER DISMISSING CASE AS MOOT - 6
1    before this case became moot. Cf. Carter, 780 F.2d at 1482.

2          Finally, Jackson argues that dismissing this case would be tantamount to

3    finding Patzkowski acted in good faith, which would not only be an injustice after

4    she caused him to endure prolonged deprivation of his religious liberty, but would

5    also unfairly burden taxpayers with her unjustified litigation costs. See id. at 2–3.

6    To be clear, in dismissing this case, the Court makes no finding about Patzkowski’s

7    actions one way or the other. However, the Court is sympathetic to Jackson’s

8    frustration over the delay and expense that Patzkowski’s actions necessitated. The

9    Court hopes Patzkowski, and the Department as a whole, will learn from this

10   experience in deciding whether to ban religious literature in the future.

11         Accordingly, IT IS HEREBY ORDERED:

12         1.     Patzkowski’s motion to dismiss this case as moot, ECF No. 173, and

13                Jackson’s related motion to expedite, ECF No. 176, are GRANTED.

14         2.     All claims are DISMISSED WITHOUT PREJUDICE.

15         3.     All other pending motions are DENIED AS MOOT.

16         4.     All hearings and deadlines are STRICKEN.

17         5.     The Clerk’s Office is directed to enter JUDGMENT of dismissal and

18                CLOSE this file.

19         6.     The Court certifies that an appeal of this Order could not be taken in

20                good faith. See 18 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3)(A).




     ORDER DISMISSING CASE AS MOOT - 7
1          7.     Jackson’s request for an award of costs, ECF No. 175 at 2, is

2                 GRANTED in an amount that the Court will determine at a later date.

3                 A.    No later than December 20, 2019, Jackson shall file a detailed,

4                       itemized bill of costs evidencing all costs he reasonably incurred

5                       in this case between November 17, 2017 and November 13,

6                       2019. Jackson shall use the form provided by the Clerk’s Office.

7                 B.    The institution having custody of Jackson shall CEASE

8                       COLLECTION of the filing fee in this action, case number

9                       4:17-cv-05189-SMJ.

10                C.    The Clerk’s Office shall provide a copy of this Order to the

11                      Washington State Department of Corrections, Attention:

12                      LFO/COS Unit, to forward to the appropriate agency having

13                      custody of Jackson.

14         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

15   provide copies to Plaintiff, all counsel, and this Court’s Financial Administrator.

16   The Clerk’s Office is also directed to provide Plaintiff a copy of the Bill of Costs

17   (form AO 133) and this Court’s Bill of Costs Guide.

18         DATED this 21st day of November 2019.

19
                        SALVADOR MENDOZA, JR.
20                      United States District Judge




     ORDER DISMISSING CASE AS MOOT - 8
